Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowable.
The following is a statement of reasons for the allowable subject matters:  

Regarding claim 6 and dependent claims, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the spatial light modulator is configured to revolve or rotate around the primary axis, and in conjunction with the revolving movement of the first lens as set forth in the claimed combination;

Regarding claim 9 and dependent claims, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the two or more of the interior surfaces of the sides of the regular polygon comprise a reflective area and the regular polygon is configured to rotate around the primary axis as set forth in the claimed combination;

Regarding claim 14 and dependent claims, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the second lens is shaped to have a substantially circular cross section perpendicular to the principal axis as set forth in the claimed combination; and

Regarding claim 19, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest the system further comprising a user rotation platform configured to rotate around the primary axis as set forth in the claimed combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






7/10/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872